Exhibit 99.4 LOAN AGREEMENT Dated as of April 24, 2007 Between MAGUIRE PROPERTIES-, LLC as Borrower And GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., as Lender TABLE OF CONTENTS Pages ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1 Specific Definitions 1 Section 1.2 Index of Other Definitions 15 Section 1.3 Principles of Construction 18 ARTICLE 2 GENERAL LOAN TERMS 18 Section 2.1 The Loan 18 Section 2.2 Interest; Monthly Payments 18 Section 2.3 Loan Repayment Section 2.4 Release of Property 23 Section 2.5 Payments and Computations 24 ARTICLE 3 CASH MANAGEMENT AND RESERVES 24 Section 3.1 Cash Management Arrangements 24 Section 3.2 Required Repairs 25 Section 3.3 Taxes and Insurance 26 Section 3.4 Capital Expense Reserves 26 Section 3.5 Rollover Reserve 27 Section 3.6 Casualty/Condemnation Subaccount 28 Section 3.7 Security Deposits 28 Section 3.8 Cash Collateral/DSCR Cash Management Letter of Credit Collateral 28 Section 3.9 Intentionally Omitted 30 Section 3.10 Grant of Security Interest; Application of Funds 30 Section 3.11 Property Cash Flow Allocation 31 Section 3.12 Debt Service Reserve 31 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 32 Section 4.1 Organization; Special Purpose 32 Section 4.2 Authorization; Valid Execution and Delivery; Enforceability 32 Section 4.3 No Conflict/Violation of Law 33 Section 4.4 No Litigation 33 Section 4.5 No Defenses 33 Section 4.6 Title 33 Section 4.7 No Insolvency or Judgment; No Bankruptcy Filing 34 Section 4.8 Misstatements of Fact 34 Section 4.9 Tax Filings 34 Section 4.10 ERISA 34 Section 4.11 Compliance with Applicable Laws and Regulations 35 Section 4.12 Contracts 35 Section 4.13 Federal Reserve Regulations; Investment Company Act 36 Section 4.14 Access/Utilities 36 Section 4.15 Condition of Improvements 36 Section 4.16 Leases 36 Section 4.17 Fraudulent Transfer 37 Section 4.18 Ownership of Borrower 37 Section 4.19 No Purchase Options 38 Section 4.20 Management Agreement 38 Section 4.21 Hazardous Substances 38 Section 4.22 Name; Principal Place of Business 39 Section 4.23 No Other Obligations 39 Section 4.24 Defense of Usury 39 Section 4.25 Intentionally Omitted 39 Section 4.26 Single Tax Lot 39 Section 4.27 Special Assessments 40 Section 4.28 No Condemnation 40 Section 4.29 No Labor or Materialmen Claims 40 Section 4.30 Boundary Lines 40 Section 4.31 Survey 40 Section 4.32 Forfeiture 40 Section 4.33 Borrower Entity Representations 41 ARTICLE 5 COVENANTS 43 Section 5.1 Existence 43 Section 5.2 Taxes and Other Charges 43 Section 5.3 Access to Property 44 Section 5.4 Repairs; Maintenance and Compliance; Alterations 44 Section 5.5 Performance of Other Agreements 45 Section 5.6 Cooperate in Legal Proceedings 45 Section 5.7 Further Assurances 46 Section 5.8 Environmental Matters 46 Section 5.9 Title to the Property 48 Section 5.10 Leases 49 Section 5.11 Estoppel Statement 51 Section 5.12 Property Management 51 Section 5.13 Special Purpose Bankruptcy Remote Entity 52 Section 5.14 Assumption in Non-Consolidation Opinion 52 Section 5.15 Change in Business or Operation of Property 52 Section 5.16 Debt Cancellation 52 Section 5.17 Affiliate Transactions 53 Section 5.18 Zoning 53 Section 5.19 No Joint Assessment 53 Section 5.20 Principal Place of Business 53 Section 5.21 Change of Name, Identity or Structure 53 Section 5.22 Indebtedness 53 Section 5.23 Licenses 54 Section 5.24 Compliance with Restrictive Covenants, etc. 54 Section 5.25 ERISA 54 Section 5.26 Transfers 55 Section 5.27 Liens 65 Section 5.28 Dissolution 65 Section 5.29 Expenses 65 Section 5.30 Indemnity 66 Section 5.31 Patriot Act Compliance 67 ARTICLE 6 NOTICES AND REPORTING 68 Section 6.1 Notices 68 Section 6.2 Borrower Notices and Deliveries 69 Section 6.3 Financial Reporting 70 ARTICLE 7 INSURANCE; CASUALTY; AND CONDEMNATION 71 Section 7.1 Insurance 71 Section 7.2 Casualty 76 Section 7.3 Condemnation 77 Section 7.4 Application of Proceeds or Award 78 ARTICLE 8 DEFAULTS 82 Section 8.1 Events of Default 82 Section 8.2 Remedies 84 ARTICLE 9 SPECIAL PROVISIONS 85 Section 9.1 Sale of Note and Securitization 85 ARTICLE 10 MISCELLANEOUS 90 Section 10.1 Exculpation 90 Section 10.2 Brokers and Financial Advisors 92 Section 10.3 Retention of Servicer 93 Section 10.4 Survival 93 Section 10.5 Lender’s Discretion 93 Section 10.6 Governing Law 93 Section 10.7 Modification, Waiver in Writing 95 Section 10.8 Trial by Jury 95 Section 10.9 Headings/Exhibits 95 Section 10.10 Severability 96 Section 10.11 Preferences 96 Section 10.12 Waiver of Notice 96 Section 10.13 Remedies of Borrower 96 Section 10.14 Prior Agreements 97 Section 10.15 Offsets, Counterclaims and Defenses 97 Section 10.16 Publicity 97 Section 10.17 No Usury 97 Section 10.18 Conflict; Construction of Documents 98 Section 10.19 No Third Party Beneficiaries 98 Section 10.20 Yield Maintenance Premium 98 Section 10.21 Assignment 99 Section 10.22 Certain Additional Rights of Lender 99 Section 10.23 Set-Off 100 Section 10.24 Counterparts 101 Section 10.25 1031 Exchange Transaction. 101 LOAN AGREEMENT LOAN AGREEMENT dated as of April 24, 2007 (as the same may be modified, supplemented, amended or otherwise changed, this “Agreement”) between MAGUIRE PROPERTIES-, LLC, a Delaware limited liability company (together with its permitted successors and assigns, “Borrower”), and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation (together with its successors and assigns, “Lender”). ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION Section 1.1Specific Definitions .The following terms have the meanings set forth below: Accommodator:CDECRE, Inc., an Illinois corporation, or any successor thereto permitted pursuant to Section 10.25 hereof. Affiliate:as to any Person, any other Person that, directly or indirectly, is in Control of, is Controlled by or is under common Control with such Person or is a director or officer of such Person or of an Affiliate of such Person. Affiliated Manager:any managing agent of the Property (other than Maguire Property Services, Inc.) in which Borrower or Guarantor has, directly or indirectly, any legal, beneficial or economic interest. Approved Capital Expenses:Capital Expenses incurred by Borrower, provided that during a Cash Management Period, such Capital Expenses shall either be (i)included in the Approved Annual Budget for the current calendar month or (ii)approved by Lender. Approved Leasing Expenses: actual out-of-pocket expenses incurred by Borrower and payable to third parties that are not Affiliates of Borrower or Guarantor in leasing space at the Property pursuant to Existing Leases or Leases entered into in accordance with the Loan Documents, including brokerage commissions and tenant improvements, which expenses (i)are required pursuant to the terms of Existing Leases, (ii) with respect to Leases entered into after the date hereof (A)incurred in the ordinary course of business and on market terms and conditions in connection with Leases which do not require Lender’s approval under the Loan Documents, or (B)otherwise approved by Lender, which approval shall not be unreasonably withheld or delayed, and (iii)are substantiated by executed Lease documents and brokerage agreements. Approved Operating Expenses:during a Cash Management Period, operating expenses incurred by Borrower which (i)are included in the Approved Annual Budget for the current calendar month, (ii)are for real estate taxes, insurance premiums, electric, gas, oil, water, sewer or other utility service to the Property or (iii)have been approved by Lender. Available Cash:as of each Payment Date during the continuance of a Cash Management Period, the amount of Rents, if any, remaining in the Deposit Account after the application of all of the payments required under clauses (i) through (viii) of Section 3.11(a) hereof. Business Day:any day other than a Saturday, Sunday or any day on which commercial banks in New York, New York are authorized or required to close. Calculation Date:the last day of each calendar quarter during the Term. Capital Expenses:expenses that are capital in nature or required under GAAP to be capitalized. Cash Management Period:shall commence upon Lender giving notice to the Clearing Bank of the occurrence of any of the following: (i) the Stated Maturity Date, (ii)a Default or an Event of Default, or (iii)if, commencing on December 31, 2009, as of any Calculation Date, the Debt Service Coverage Ratio is less than the Minimum DSCR Threshold (a “DSCR Cash Management Period”); and shall end upon Lender giving notice to the Clearing Bank that the sweeping of funds into the Deposit Account may cease, which notice Lender shall only be required to give if (1)the Loan and all other obligations under the Loan Documents have been repaid in full or (2)the Stated Maturity Date has not occurred and (A) with respect for the matters described in clause (ii) above, such Default or Event of Default has been cured and no other Default or Event of Default has occurred and is continuing, or (B) with respect to the matter described in clause (iii) above, either (x) Lender has reasonably determined that the Property has achieved a Debt Service Coverage Ratio of at least the Minimum DSCR Threshold for two (2) consecutive Calculation Dates, or (y) Borrower delivers to Lender either (a)a Letter of Credit (any such Letter of Credit, the “DSCR Cash Management Letter of Credit Collateral”), in an amount equal to the Minimum DSCR Maintenance Amount or (b) a replacement DSCR Cash Management Letter of Credit Collateral which increases the outstanding face amount of the DSCR Cash Management Letter of Credit Collateral previously delivered to Lender and being held by Lender in accordance with Section 3.8.2 hereof by an amount equal to the Minimum DSCR Maintenance Amount (All DSCR Cash ManagementLetter of Credit Collateral shall be held in accordance with Section 3.8.2 hereof.). Code:the Internal Revenue Code of 1986, as amended and as it may be further amended from time to time, any successor statutes thereto, and applicable U.S. Department of Treasury regulations issued pursuant thereto in temporary or final form. Control or Controlled:with respect to any Person, (i) ownership, directly or indirectly, in the aggregate of 49% or more of the beneficial ownership interest of such Person or (ii) the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ability to exercise voting power, by contract or otherwise (subject only to customary reservations of rights in favor of other partners or members to approve the sale and/or refinancing of all or substantially all of the entity's assets and other major decisions). - 2 - Debt:the unpaid Principal, all interest accrued and unpaid thereon, any Yield Maintenance Premium and all other sums due to Lender in respect of the Loan or under any Loan Document. Debt Service:with respect to any particular period, the scheduled Principal and interest payments due under the Note in such period. Debt Service Coverage Ratio:as of any date, the ratio calculated by Lender of (i)the Net Operating Income for the twelve (12)-month period during the Term of the Loan ending with the most recently completed calendar month to (ii)the Debt Service with respect to such period.In calculating the Debt Service Coverage Ratio solely for purposes of determining whether or not a DSCR Cash Management Period then exists, the Debt Service component of such calculation shall be computed as if the outstanding Principal amount of the Loan on such Calculation Date was reduced by an amount equal the aggregate outstanding face amount of all DSCR Cash Management Letter of Credit Collateral being held by Lender pursuant to
